In a proceeding to construe the provisions of decedent’s will and to determine the validity of an election by her husband, pursuant to section 18 of the Decedent Estate Law, the above-named infant beneficiaries, by their special guardian, appeal from so much of a decree of the Surrogate’s Court, Westchester County, dated September 30, 1960, as: (1)-construes paragraph “a” of article “ Second” of the will to give to Doris A. Cheatham an absolute gift of $125,000 and not merely á life interest in $100,000 of that sum; and (2) construes paragraph “e” of- said article “ Second ” to .'give to decedent’s husband an absolute gift of the furniture and house furnishings therein mentioned. Decree, insofar as appealed from, affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.